Citation Nr: 1222983	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  11-26 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

It is unclear whether the appellant has any active military service but it appears that he has National Guard service from July 1994 to December 1998.      

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.  

The Board notes that there appears to be no Virtual VA paperless claims file in addition to the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant indicated his desire to testify at a Travel Board hearing in an October 2011 VA Form 9.  Unfortunately, the appellant was never scheduled for or afforded a Travel Board hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the appellant must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before the Board at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




                                                              (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


